DETAILED ACTION
This office action is responsive to reissue application 17/073,203 filed October 16, 2020, regarding US Patent Number US 8,050,227 B2 issued to Lee et al on November 1, 2011.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Objection to the Specification
The amendment specification is objected to because it improperly attempts to incorporate by reference foreign Korean Patent Application No. 10-2009-0049805, filed on Jun. 5, 2009 by reference. See, MPEP 608.01(p) A2. Appropriate correction is required.

Objection - 37 C.F.R. 1.173(c)
The amendment to the claims is object to because it fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims. (MPEP 1453)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 9, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 9 of U.S. Patent No. RE45270. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
1) Claims 5 in the instant proceeding does not distinguish over claim 1 of RE45270 because the claimed features appear as a subset of claim 1. Specifically, both claims are drawn to a method of user equipment transmitting uplink signals where uplink data is transmitted in bundling mode and transmission of periodic control information is dropped in a subframe when uplink data is in bundling mode. Both claims likewise require that periodic control information includes CQI, PMI or RI.
2) Claims 9 in the instant proceeding do not distinguish over claim 3 of RE45270 because the claimed features appear as a subset of claim 3. Specifically, both sets of claims require user equipment (apparatus) inclusive of an RF unit and processing unit that controls user equipment transmitting uplink signals where uplink data is transmitted in bundling mode and transmission of periodic control information is dropped in a subframe when uplink data is in bundling mode. Both sets of claims likewise require that periodic control information includes CQI, PMI or RI.
3) Claims 13 and 18 of the instant application likewise do not distinguish over claims 6 and 9 of RE45270 as they simply claim a method and apparatus for receiving uplink signals based on essentially the same limitations recited in claims 5 and 9 as explained in detail above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 10-12, 15-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, dependent claims 6, 10, 15 and 20 recite that the transmitting the periodic control information is based on no uplink data transmission in the subframe but does not appear to be supported by the written description contained in the ‘227 specification.
	Dependent claims 7, 11, 16 and 21 recite based on i) the transmission of the periodic control information colliding in time with the transmission of the uplink data in the subframe which likewise does not appear to be supported by the ‘277 because there appears to be no discussion of periodic control information colliding with the transmission of the uplink data. 
	Dependent claims 8, 12, 17 and 22 likewise recite a similar limitation requiring based on transmission of acknowledgement/negative acknowledgement (ACK/NACK) information colliding in time with the transmission of the uplink data that also appears to lack any written description of ACK/NACK colliding in time with the transmission of uplink data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 10-12, 15-17 and 20-22 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, dependent claims 6, 10, 15 and 20 are ambiguous because the meaning of transmitting the periodic control information being based on no uplink data transmission in the subframe is unclear in light of the disclose as noted above. 
	Dependent claims 7, 11, 16 and 21 are ambiguous because the meaning of based on i) the transmission of the periodic control information colliding in time with the transmission of the uplink data in the subframe is unclear in light of the disclose as noted above.	
Dependent claims 8, 12, 17 and 22 are ambiguous because the meaning of based on transmission of acknowledgement/negative acknowledgement (ACK/NACK) information colliding in time with the transmission of the uplink data is unclear in light of the disclose as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, 13, 14, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,907,567 B2 to Kim et al (Kim) in view of US Patent Publication 2012/0057476 A1 to Chan et al (Chan).

5.    A method for transmitting, by a user equipment, uplink signals, the method comprising:

transmitting uplink data in subframe bundling mode, where multiple subframes are used
for transmission of the uplink data: and

Relative to transmitting uplink signals, at 2:60 Kim recites:

“If an area for transmitting the control information is larger than a maximum area/capacity capable of being allocated to a single symbol or a single Sub-frame, the partial transmission method divisionally transmits the corresponding control information over several symbols or
sub-frames. The repetitive transmission method may be used along with the partial transmission method or may be used separately from the partial transmission method, so that it controls the uplink control information to be repeatedly transmitted over several sub-frames.”

	In other words, while Kim does not use the term “subframe bundling mode” per se, Kim appears to disclose the very definition of the term provided in the ‘227 specification. Namely, the ‘227 specification discloses that the phrase “subframe bundling mode” simply means that uplink signals are transmitted in a plurality of consecutive subframes. (See, e.g. ‘227 at 3:52-55) Hence, Kim appears to meet the ‘227 specifications definition of the term “subframe bundling mode”. 

dropping transmission of periodic control information in a subframe for the transmission
of the periodic control information when the uplink data is to be transmitted in the subframe in
the subframe bundling mode,

	Kim discloses transmitting periodic control information (e.g. CQI) in a subframe that is bundled. (See, e.g. 2:27, 4:61 and 2:60 as explained above) While Kim does not appear to expressly disclose that periodic control information is dropped (discontinued) from transmission when uplink data is transmitted in a subframe during bundling mode, this feature would appear to be obvious in view of Chan. Specifically, because the ‘227 specification discloses that subframe bundling is used as a result of detecting poor data performance in a channel, a teaching where signal strength (e.g. CQI) is used to select bundling mode or non-bundling mode, meets the claim requirements as best understood.  At 7:51 the ‘227 specification recites:
“Considering that the reason for the subframe bundling is poor data performance, there is a high probability that multiplexing the periodic control information with the data and transmitting the multiplexed signal on the PUSCH further degrade data performance.”

Prior art Chan similarly discloses that if signal strength is below a certain threshold (Fig. 5, step 520), then bundling mode with periodic control information is entered (Fig. 5, Step 535). Alternatively, if signal strength is above the threshold, default transmission without periodic control information is used (Fig. 5, step 525). (See also, [0032, 0044-0048]   

wherein the periodic control information includes channel quality indication, precoding
matrix index or rank indication.

	Both Kim and Chan disclose that control information contains at least channel quality indication (CQI). (See, e.g. Kim at 1:29, Chan at [0030-0031]) 


9.    A user equipment of transmitting uplink signals, the user equipment comprising:

See, e.g. Chan Fig. 2 [260] and paragraph [0024].

a radio frequency (RF) transmitter


a processing unit, operably connected to the RF unit, and

See, e.g. Chan Fig. 2 [220] connected via bus 210 to communication interface [260]


a memory storing software codes that, when executed, cause the processor to perform
operations comprising:

Chan Fig. 2[230] and [0022} reciting Memory 230 may include a random access memory
(RAM) or another type of dynamic storage device that stores information and instructions for execution by processing unit 220…

transmitting uplink data in each of multiple subframes based on the user equipment being
in subframe bundling mode in which the multiple subframes are used for transmission of the
uplink data; and

Relative to transmitting uplink signals, at 2:60 Kim recites:

“If an area for transmitting the control information is larger than a maximum area/capacity capable of being allocated to a single symbol or a single Sub-frame, the partial transmission method divisionally transmits the corresponding control information over several symbols or
sub-frames. The repetitive transmission method may be used along with the partial transmission method or may be used separately from the partial transmission method, so that it controls the uplink control information to be repeatedly transmitted over several sub-frames.”

	In other words, while Kim does not use the term “subframe bundling mode” per se, Kim appears to disclose the very definition of the term provided in the ‘227 specification. Namely, the ‘227 specification discloses that the phrase “subframe bundling mode” simply means that uplink signals are transmitted in a plurality of consecutive subframes. (See, e.g. ‘227 at 3:52-55) Hence, Kim appears to meet the ‘227 specifications definition of the term “subframe bundling mode”. 

dropping transmission of periodic control information in a subframe for the transmission
of the periodic control information, based on the subframe being included in the multiple
subframes for the transmission of the uplink data in the subframe bundling mode,

Kim discloses transmitting periodic control information (e.g. CQI) in a subframe that is bundled. (See, e.g. 2:27, 4:61 and 2:60 as explained above) While Kim does not appear to expressly disclose that periodic control information is dropped (discontinued) from transmission when uplink data is transmitted in a subframe during bundling mode, this feature would appear to be obvious in view of Chan. Specifically, because the ‘227 specification discloses that subframe bundling is used as a result of detecting poor data performance in a channel, a teaching where signal strength (e.g. CQI) is used to select bundling mode or non-bundling mode, meets the claim requirements as best understood.  At 7:51 the ‘227 specification recites:
“Considering that the reason for the subframe bundling is poor data performance, there is a high probability that multiplexing the periodic control information with the data and transmitting the multiplexed signal on the PUSCH further degrade data performance.”

Prior art Chan similarly discloses that if signal strength is below a certain threshold (Fig. 5, step 520), then bundling mode with periodic control information is entered (Fig. 5, Step 535). Alternatively, if signal strength is above the threshold, default transmission without periodic control information is used (Fig. 5, step 525). (See also, [0032, 0044-0048])   

wherein the periodic control information includes channel quality indication, precoding
matrix index or rank indication

Both Kim and Chan disclose that control information contains at least channel quality indication (CQI). (See, e.g. Kim at 1:29, Chan at [0030-0031]) 


13.    A method for receiving, by a base station, uplink signals, the method comprising:

receiving, by the base station, uplink data of a user equipment in each of multiple subframes based on the user equipment being in subframe bundling mode in which the multiple subframes are used for reception of the uplink data,


	Kim discloses receiving user equipment uplink signals (3:63-4:5) at a base station where a subframe is configured for receiving periodic control information. (2:63-3:10)

wherein receiving, by the base station, the uplink data comprises:
receiving the uplink data without periodic control information in a subframe for reception
of the periodic control information, based on the subframe being included in the multiple
subframes for the reception of the uplink data in the subframe bundling mode, and

	Kim discloses that received uplink signals contain uplink data of the user equipment. (4:2-14, Fig. 1) Importantly, Kim also discloses that the received uplink control information is managed by a resource allocation area where, for example, the second control information, is not directly related and hence appears to meet the requirement for being “without the periodic control information” as claimed. See, e.g. Fig. 1 and 4:45-64.  

Relative to uplink signals, at 2:60 Kim further recites:

“If an area for transmitting the control information is larger than a maximum area/capacity capable of being allocated to a single symbol or a single Sub-frame, the partial transmission method divisionally transmits the corresponding control information over several symbols or
sub-frames. The repetitive transmission method may be used along with the partial transmission method or may be used separately from the partial transmission method, so that it controls the uplink control information to be repeatedly transmitted over several sub-frames.”

	In other words, while Kim does not use the term “subframe bundling mode” per se, Kim appears to disclose the very definition of the term provided in the ‘227 specification. Namely, the ‘227 specification discloses that the phrase “subframe bundling mode” simply means that uplink signals are transmitted in a plurality of consecutive subframes. (See, e.g. ‘227 at 3:52-55) Hence, Kim appears to meet the ‘227 specifications definition of the term “subframe bundling mode”. Further, and to the extent that the claim language if the uplink data of the user equipment is to be received in the subframe in subframe bundling mode is interpreted to require switching between bundling and non-bundling modes, which is not expressly taught by Kim, Chan renders this feature as obvious as explained in detail above relative to claim 5. (See, above and Chan Fig. 5, step 525, [0032, 0044-0048])  

wherein the periodic control information includes at least channel quality indication,
precoding matrix index or rank indication.

Both Kim and Chan disclose that control information contains at least channel quality indication (CQI). (See, e.g. Kim at 1:29, Chan at [0030-0031])


18.    A base station for receiving uplink signals, the base station comprising:

a radio frequency (RF) unit: and

See, e.g. Chan Fig. 2 [260] and paragraph [0024].



a processing unit, operably connected to the RF unit, that:

See, e.g. Chan Fig. 2 [220] connected via bus 210 to communication interface [260].



controls the RF unit to receive uplink signals of a user equipment in a subframe
configured for reception of periodic control information of the user equipment,

Kim discloses receiving user equipment uplink signals (3:63-4:5) at a base station where a subframe is configured for receiving periodic control information.1 (2:63-3:10)


wherein the received uplink signals contain uplink data of the user equipment without
the periodic control information if the uplink data of the user equipment is to be received in the
subframe in subframe bundling mode, and

Kim discloses that received uplink signals contain uplink data of the user equipment. (4:2-14, Fig. 1) Importantly, Kim also discloses that the received uplink control information is managed by a resource allocation area where, for example, the second control information, is not directly related and hence appears to meet the requirement for being “without the periodic control information” as claimed. See, e.g. Fig. 1 and 4:45-64.  
Relative to received uplink signals, at 4:57 Kim further recites:
In FIG. 1, the B area indicates a resource allocation area of a downlink capable of transmitting the above-mentioned control information to the mobile station (MS). In other words, the B area is indicative of a specific area scheduled by control information received from the base station (BS). The B area is variable with the amount of control information, and the location and size of the B area is dynamically or semi-statically established.
<Uplink Control Information>
The uplink control information is classified into first control information, second control information, and third control information. The first control information is directly related with transmission of uplink data, and a representative example is a TFCI. The second control information is not directly related with the transmission of uplink data, and a representative
example is a CQI or ACK/NACK. The third control information allows the base station (BS) to measure a channel of data transmitted to the uplink, and a representative example is a CQpilot.

Relative to uplink signals, at 2:60 Kim recites:

“If an area for transmitting the control information is larger than a maximum area/capacity capable of being allocated to a single symbol or a single Sub-frame, the partial transmission method divisionally transmits the corresponding control information over several symbols or
sub-frames. The repetitive transmission method may be used along with the partial transmission method or may be used separately from the partial transmission method, so that it controls the uplink control information to be repeatedly transmitted over several sub-frames.”

	In other words, while Kim does not use the term “subframe bundling mode” per se, Kim appears to disclose the very definition of the term provided in the ‘227 specification. Namely, the ‘227 specification discloses that the phrase “subframe bundling mode” simply means that uplink signals are transmitted in a plurality of consecutive subframes. (See, e.g. ‘227 at 3:52-55) Hence, Kim appears to meet the ‘227 specifications definition of the term “subframe bundling mode”. 
Further, and to the extent that the claim language if the uplink data of the user equipment is to be received in the subframe in subframe bundling mode is interpreted to require switching between bundling and non-bundling modes, which is not expressly taught by Kim, Chan renders this feature as obvious as explained in detail above relative to claim 9. (See, above and Chan Fig. 5, step 525, [0032, 0044-0048])  

wherein the periodic control information includes at least channel quality indication, precoding matrix index or rank indication.

Both Kim and Chan disclose that control information contains at least channel quality indication (CQI). (See, e.g. Kim at 1:29, Chan at [0030-0031])
 
Dependent claim 14 and 19 recite: 
receiving the periodic control information in the subframe, based on the user equipment being not in the subframe bundling mode.
This feature is rendered obvious because, as noted above, relative to transmitting uplink signals, at 2:60 Kim recites:
“If an area for transmitting the control information is larger than a maximum area/capacity capable of being allocated to a single symbol or a single Sub-frame, the partial transmission method divisionally transmits the corresponding control information over several symbols or
sub-frames. The repetitive transmission method may be used along with the partial transmission method or may be used separately from the partial transmission method, so that it controls the uplink control information to be repeatedly transmitted over several sub-frames.”

	In other words, while Kim does not use the term “subframe bundling mode” per se, Kim appears to disclose the very definition of the term provided in the ‘227 specification. Namely, the ‘227 specification discloses that the phrase “subframe bundling mode” simply means that uplink signals are transmitted in a plurality of consecutive subframes. (See, e.g. ‘227 at 3:52-55) Hence, Kim appears to meet the ‘227 specifications definition of the term “subframe bundling mode”.

Motivation to Combine

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim relating to transmitting periodic control information (e.g. CQI) in a subframe, with the teaching of Chan relating to entering/exiting bundling mode with periodic control information to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/EBK/ Eric Kiss


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As best understood by the examiner in light of  the ‘227 specifications’ lack written description support relating to “configured for” and “control” language noted above.